EXHIBIT 10.16

EMPLOYMENT AGREEMENT

This Agreement is made effective as of June 3, 2009, by and between Frisch’s
Restaurants, Inc., an Ohio corporation (hereinafter referred to as
“Corporation”) and Craig F. Maier (hereinafter referred to as “Maier”).

WHEREAS, Maier is the President and Chief Executive Officer of the Corporation;
and

WHEREAS, the Corporation and Maier agree that Maier’s compensation should be
based upon the Corporation’s performance; and

WHEREAS, the Corporation has employed Maier pursuant to an employment agreement
dated May 31, 2006, which expires on June 2, 2009.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties do hereby agree upon the following terms and conditions of this
Employment Agreement.

1. Employment. The Corporation agrees to employ Maier and Maier agrees to serve
the Corporation upon the terms and conditions hereinafter set forth.

2. Term. The employment of Maier hereunder shall be for a period of three fiscal
years, commencing June 3, 2009 and ending on May 29, 2012.

3. Duties and Responsibilities. Maier agrees to serve the Corporation and its
subsidiaries and divisions faithfully, ethically, and to the best of his ability
as its President and Chief Executive Officer, under the direction of the Board
of Directors. Maier agrees to devote (except as otherwise permitted in paragraph
5) his full business time, energy and skill to such employment and to perform
such other duties as the Board of Directors shall reasonably request from time
to time. Maier agrees to perform his duties in compliance with all applicable
federal and state laws and regulations, the rules of the New York Stock
Exchange, and all ethical codes, conflict of interest policies, securities
trading policies and all other corporate governance and other policies adopted
by the Board of Directors of the Corporation from time to time.

4. Compensation.

(a) Base Salary. During the first fiscal year of his employment hereunder, the
Corporation agrees to pay Maier a “Base Salary” of Three Hundred Thousand
Dollars ($300,000). Maier’s Base Salary shall be adjusted at the beginning of
the second and third years of this Agreement to reflect One Hundred Percent
(100%) of the latest annual change in the Consumer Price Index for All Urban
Consumers (“CPI-U”) published by the U.S. Department of Labor; Bureau of Labor
Statistics.

(b) Incentive Compensation. In addition to his Base Salary, the Corporation
shall pay Maier “Incentive Compensation,” which shall consist of Base Incentive
Compensation and Incremental Incentive Compensation (both defined below), for
each fiscal year in which the Corporation’s Pre-Tax Earnings equal or exceed
four percent (4%) of its Total Revenue for such



--------------------------------------------------------------------------------

year, as reported in the Corporation’s annual report to shareholders. “Pre-Tax
Earnings” shall be the amount reported in the annual report, but shall be
computed without reduction for: this Incentive Compensation; the value of stock
options granted by Corporation and deducted as an expense in calculating Pre-Tax
Earnings; and performance based bonuses paid to participants in the
Corporation’s Senior Executive Bonus Plan.

Maier’s “Base Incentive Compensation” shall be one and one-half percent
(1- 1/2%) of the Corporation’s Pre-Tax Earnings. However, the amount of the Base
Incentive Compensation in a fiscal year shall be reduced, if necessary, so that
the Corporation’s Pre-Tax Earnings, after reduction for the Base Incentive
Compensation, shall not be less than four percent (4%) of the Corporation’s
Total Revenue for that fiscal year.

In addition, if the Pre-Tax Earnings of the Corporation equal or exceed five
percent (5%) of its Total Revenue for that year, the Corporation shall pay Maier
“Incremental Incentive Compensation” equal to an additional one percent (1%) of
the Corporation’s Pre-Tax Earnings.

Ninety percent of the Incentive Compensation shall be paid in cash and ten
percent shall be paid in shares of the Corporation’s common stock.

The number of shares allocated to Maier shall be determined by dividing the
amount of Incentive Compensation to be paid in shares by the Average Value of
the Corporation’s common shares during the fiscal year for which the Incentive
Compensation has been earned. The “Average Value” of the Corporation’s shares
for any fiscal year shall be the mean between the highest price at which common
shares were traded during such year and the lowest price.

Examples:

If the Corporation has Total Revenue of $300,000,000 and Pre-Tax Earnings
(before calculation of Maier’s Incentive Compensation) of $16,000,000 in a
fiscal year, Maier would earn both Base and Incremental Incentive Compensation
since Pre-Tax Earnings exceeded 5% of Total Revenue. The Incentive Compensation
of two and one-half percent of Pre-Tax Earnings equals $400,000. Ninety percent
($360,000) is payable in cash and ten percent ($40,000) is payable in shares. If
during the applicable fiscal year the Corporation’s shares traded at a high
price of $24 and a low price of $16, and therefore the mean price was $20.00 per
share, Maier would receive an award of 2,000 shares ($40,000 divided by $20.00
per share = 2,000 shares).

If, however, Pre-Tax Earnings had been $13,000,000 (over 4% of Total Revenue but
less than 5%), Maier would have earned Base Incentive Compensation only of
$195,000 (one and one-half percent of Pre-Tax Earnings). As in the prior
example, ninety percent is payable in cash and ten percent in shares.

Finally, if Pre-Tax Earnings had been $12,100,000 (over 4% of Total Revenue but
less than 5%), Maier would have earned Base Incentive Compensation only.

 

2



--------------------------------------------------------------------------------

However, if the Corporation paid the Incentive Compensation of $181,500 (one and
one-half percent of Pre-Tax Earnings), its Pre-Tax Earnings (after reduction for
Incentive Compensation) would fall below 4% of Total Revenue. Therefore, the
Incentive Compensation would be reduced to $100,000—the largest amount that
could be paid so that the Company’s Pre-Tax Earnings, after reduction for
Incentive Compensation, are not less than 4% of Total Revenue. As in the prior
example, ninety percent is payable in cash and ten percent in shares.

The shares granted as Incentive Compensation will not be registered under the
Securities Act of 1933, as amended, and each stock certificate will bear the
following legend or one similar thereto: “The shares represented by this
certificate have been acquired for investment and have not been registered under
the Securities Act of 1933. The shares may not be sold or transferred in the
absence of such registration or an exemption therefrom under said Act.”

(c) Contribution to Nondeferred Cash Balance Plan. In any year in which the
Corporation’s Pre-Tax Earnings equal or exceed 4% of Total Revenue, the
Corporation shall make a contribution to the trust established for the benefit
of Maier under the Frisch’s Restaurants, Inc. Nondeferred Cash Balance Plan (the
“Plan”) as follows:

 

Pre-Tax Earnings As a Percentage Of Total Revenue

   Contribution to the Plan
As a Percentage of Salary  

At least 4%, but less than 5%

   18 %

At least 5%, but less than 6%

   37 %

At least 6%

   55 %

All amounts contributed to the Plan by Corporation shall be subject to the terms
and conditions of the Plan.

(d) Stock Options. On the day of the annual shareholders’ meeting in each year
of his employment hereunder, the Corporation agrees to grant Maier options to
purchase 3,000 shares of the Corporation’s common stock.

The exercise price of an option shall be the “Fair Market Value” of the stock on
the date of the grant of the option. “Fair Market Value” shall be the closing
price of the common shares of the Corporation on the New York Stock Exchange on
the date value is to be determined, or if there has been no sale on that date,
then the exercise price shall be determined by the closing price on the last
preceding date on which a sale was made on the New York Stock Exchange.

An option shall expire ten years from the date it is granted.

An option may not be exercised until Maier has completed a one year period of
employment with the Corporation following the date of the grant (“Vested”). If
Maier’s

 

3



--------------------------------------------------------------------------------

employment with the Corporation terminates for any reason other than his death,
disability (as defined in subsection 4(e)), or retirement, any option which is
not then Vested shall be cancelled.

The Compensation Committee of the Corporation’s Board of Directors may impose
such other terms and conditions upon the options as are consistent with the
terms and conditions of options granted by the Corporation to its non-employee
directors.

(e) Disability Compensation. If Maier becomes Disabled during the term of this
Agreement when the Corporation still actively employs him, the Corporation shall
pay Disability Compensation (defined below) to Maier. “Disabled” shall mean a
condition which entitles Maier to receive benefits under the Corporation’s long
term disability plan as it exists at the time the determination that Maier is
Disabled is made.

The annual amount of the “Disability Compensation” shall be Sixty Percent
(60%) of Maier’s Average Compensation at the time he becomes Disabled, reduced
by any disability benefits to which Maier is entitled under disability income
plans (including insurance funded plans) maintained by the Corporation. “Average
Compensation” means the total compensation, including Incentive Compensation,
earned by Maier in the three fiscal years preceding the year in which he becomes
Disabled; divided by 3.

The Disability Compensation shall be paid to Maier monthly while he is alive,
for a period of 120 months, provided that Maier has not willfully violated any
of the provisions of this Agreement. Maier’s Disability Compensation shall be
increased on each anniversary of the commencement of payments by One Hundred
Percent (100%) of the latest annual change in the CPI-U.

5. Restrictive Covenants. Maier agrees that during the term of this Agreement,
including any renewals, he will not, without the prior written consent of the
Corporation, directly or indirectly render any services to, become employed by,
or otherwise participate in, any business which is competitive with any of the
businesses of the Corporation or its subsidiaries or divisions. Notwithstanding
the foregoing, nothing herein shall prohibit Maier from:

 

  (a) owning and operating the franchise known as Frisch’s New Richmond Big Boy,
Inc.;

 

  (b) operating or otherwise providing services to any other franchisee of
Corporation;

 

  (c) owning stock or other securities, or serving as a director or officer of a
corporation conducting a business referred to in subparagraph (a);

 

  (d) owning stock or other securities of competitors which are sold in a public
market and which comprise less than five percent (5%) of the total outstanding
stock of such corporation.

 

4



--------------------------------------------------------------------------------

6. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the heirs and successors of the parties. Any successor of the Corporation
shall be deemed substituted for the Corporation under the terms of this
Agreement. A “Successor” of the Corporation shall include any person or entity
that at any time, whether by merger, purchase or otherwise, acquires all or
substantially all of the capital stock, assets or business of the Corporation.

7. Change in Control. Maier and the Corporation have previously entered into an
Agreement granting Maier certain rights in the event of a “Change in Control” of
the Corporation (as defined in such Agreement). Such Agreement was amended on
October 7, 2008. Maier and the Corporation hereby reaffirm such Agreement and
confirm that its provisions are in addition to this Agreement and control in the
event of a conflict with this Agreement.

IN WITNESS WHEREOF, Frisch’s Restaurants, Inc. has caused this Agreement to be
executed in its corporate name by Michael E. Conner, its Vice President of Human
Resources, thereunto duly authorized by its Board of Directors, and Craig F.
Maier has hereunto set his hand, effective as of the date set forth above.

 

/s/ Craig F. Maier

    FRISCH’S RESTAURANTS, INC. Craig F. Maier           By:  

/s/ Michael E. Conner

Dated: April 10, 2009       Michael E. Conner       Vice President of Human
Resources     Dated:   April 10, 2009

 

5